Citation Nr: 1233640	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-38 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2011 the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.  The record was held open for 60 days at that time to afford the Veteran an opportunity to obtain a private medical opinion; no additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159.

The Veteran contends that his currently diagnosed hearing loss and tinnitus are related to his period of service and a result of noise exposure therein.  Service records indicate that the Veteran's military occupational specialty (MOS) was "Wheeled Vehicle Mechanic."  The Veteran also asserts that he had significant noise exposure during basic training.  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service, as it is consistent with his service duties.  Thus, in-service noise exposure is established.  

At a November 2009 VA examination, the examiner reviewed the claims file and opined that based on normal audiometric testing at entry to and separation from service, currently diagnosed bilateral sensorineural hearing loss and tinnitus were not likely the result of military noise exposure.  He felt that in-service notations of tinnitus and high frequency hearing loss were temporary conditions.

Unfortunately, the examination is not adequate for adjudication purposes.  First, the Board notes that the examiner did not address the fact that between the Veteran's enlistment and discharge, the standards and scale for evaluation of hearing loss changed.  Service department records dated prior to November 1, 1967 are presumed to use the ASA standard, rather than the current ISO standard.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  The Veteran's entry examinations were dated in May and October 1965, and are presumed to reflect ASA units.  The mid-November 1967 separation examination is presumed to be under the ISO standard.  The examiner did not note the shift or indicate adjustments were accounted for in opining regarding the presence or significance of any change in hearing acuity over service; if no adjustments are required in this case, such must be clearly stated and explained.  The resultant opinion must therefore be considered inadequate.

Further, the examiner failed to provide an adequate rationale for her statement that the in-service reports of high frequency hearing loss and tinnitus were temporary.  Sensorineural hearing loss is an organic disease of the nervous system, and is considered a chronic disease.  38 C.F.R. § 3.309(a).  Once manifested, it does not resolve.  A bare statement that a diagnosed hearing loss, for which the Veteran was placed on profile for an extended period, is not sufficient.  

With regard to tinnitus, the service records note the condition is "recurrent."  As there is now competent evidence of tinnitus currently, a clear and supported medical opinion as to why the in-service complaints are unrelated to current complaints is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

After conducting all required testing, the examiner must opine as to whether it is at least as likely as not any currently diagnosed hearing loss and/or tinnitus are caused or aggravated by military service.  In-service noise exposure is established; the examiner must comment on any reported post-service noise exposure.  The examiner must specifically address any threshold shifts over the course of service, to include adjustment for any applicable standards (ASA/ISO) changes.  The examiner must opine as to whether in-service notations of hearing loss and tinnitus are related to current diagnoses.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


